Exhibit 10.40


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) dated as of November 1,
2019 (the “Effective Date”), by and between NexTier Oilfield Solutions Inc.
f/k/a Keane Group, Inc. (the “Company”) and Ian J. Henkes (the “Executive”)
(each a “Party” and together, the “Parties”).
WHEREAS, the Executive is currently employed by the Company pursuant to an
Employment Agreement entered into between the Executive and Keane Group, Inc.
dated as of June 16, 2019 (the “Prior Employment Agreement”); and
WHEREAS, the Parties desire to amend and restate the Prior Employment Agreement
in its entirety as set forth herein and supersede the Prior Employment Agreement
effective on the Effective Date.
NOW, THEREFORE, in consideration of the mutual promises and conditions herein
set forth, the parties hereto agree as follows:
1.Employment and Acceptance. The Company shall employ the Executive, and the
Executive shall accept such employment, subject to the terms of this Agreement,
on the Effective Date.
2.    Term. Subject to earlier termination pursuant to Section 5 of this
Agreement, this Agreement and the employment relationship hereunder shall
continue until February 1, 2020 (the “Initial Term”) and shall renew for one (1)
year intervals thereafter (each, an “Extended Term”) unless either Party shall
have given written notice to the other at least ninety (90) days prior to the
end of the Initial Term or an Extended Term that it does not wish to extend the
Term. As used in this Agreement, the “Term” shall refer to the period beginning
on the Effective Date and ending on the date the Executive’s employment
terminates in accordance with this Section 2 or Section 5 (the date the
Executive’s employment terminates, the “Termination Date”). In the event that
the Executive’s employment with the Company terminates, the Company’s obligation
to continue to pay, after the date of termination, Base Salary (as defined
below), Bonus (as defined below) and other unaccrued benefits shall terminate
except as may be provided for in Section 5 below.
3.    Duties, Title and Location.
3.1    Title. The Company shall employ the Executive to render exclusive and
full-time services to the Company. The Executive shall serve in the capacity of
Senior Vice President, Operations and shall report to the Chief Executive
Officer of the Company (the “CEO”). Notwithstanding anything herein to the
contrary, the Executive may, and it shall not be considered a violation of this
Agreement for the Executive to: (a) engage in or serve such professional, civic,
trade association, charitable, community, educational, religious or similar
types of organizations or speaking engagements, as the Executive may select; (b)
subject to the prior approval of the Board, serve on the boards of directors or
advisory committees of any entities, or engage in other business activities; and
(c) attend to the Executive’s personal matters and/or the Executive’s and/or his
family’s personal finances, investments and business affairs, so long as such
service or activities described in clauses (a), (b) and (c) immediately
preceding do not significantly interfere with the performance of the Executive’s
responsibilities as an employee of the Company in accordance with this
Agreement.
3.2    Duties. The Executive shall have such powers and duties as may from time
to time be prescribed by the CEO; provided that such duties are consistent with
the Executive’s position or other positions that he may hold from time to time.
3.3    Location. The Executive shall provide Executive’s services to the Company
at the Company’s office in Houston, Texas, provided, however, that the Executive
shall be expected to travel to other locations in the performance of his duties.
4.    Compensation and Benefits by the Company. As compensation for all services
rendered pursuant to this Agreement, the Company shall provide the Executive the
following during the Term:
4.1    Base Salary. The Company will pay to the Executive an annual base salary
of $375,000, payable in accordance with the general payroll practices of the
Company (“Base Salary”).
4.2    Bonuses and Incentives.
(a)    Annual Bonus. The Executive shall be eligible to receive an annual bonus
(the “Bonus”) targeted at seventy-five percent (75%) of annual Base Salary (the
“Target Bonus”), based on the achievement of specific annual performance
criteria established by the Compensation Committee of the Board (the
“Compensation Committee”) each year. The Bonus will not be subject to any cap
and may exceed the Target Bonus, based on the achievement of stretch goals to be
determined by the Compensation Committee. The Bonus, if any, shall be payable as
soon as practicable following the completion of the Company’s audited financial
statements for the year in which such Bonus is earned but no later than May 1 of
the year following the year the Bonus is earned. Subject to the provisions of
Section 5 hereof, the Bonus shall be payable only if the Executive is employed
by the Company on the date the Bonus is paid.
(b)    Long-Term Incentive. The Executive shall be eligible to participate in
any long-term incentive plan adopted by the Company for its senior management
team (each, an “Incentive Plan”) subject to the terms of the Incentive Plan and
any applicable award agreements between the Executive and the Company. Unless
otherwise agreed by the Board and the Executive, the Executive will annually
receive an award or awards under an Incentive Plan having a grant date target
value (calculated in accordance with the Company’s normal annual equity award
valuation methodology) consistent with the long-term incentives granted under
the Incentive Plan to the other Company senior executives in respect of the
applicable year as determined by the Compensation Committee after consultation
with the Executive.
(c)    Profits Interest Grant. Executive acknowledges the Executive received an
equity award in the form of a Profits Interest granted under the terms of the
Keane Group Holdings, LLC Class C Management Incentive Plan (“MIP”) and award
agreement. From the management pool, the Executive received an interest equal to
.20% of the value of the Company above the base value at February 1, 2016,
subject to both time and performance-based vesting under the terms of the Award
Agreement and Plan document.
4.3    Benefits.
(a)    Participation in Benefits Plans. During the Term, the Executive shall be
entitled, if and to the extent eligible, to participate in all of the applicable
benefit plans and programs of the Company, which are available to other senior
executives of the Company, on the same terms as such other senior executives,
provided, however that the Executive shall be eligible for five (5) weeks of
vacation annually. The Company may at any time or from time to time amend,
modify, suspend or terminate any employee benefit plan, program or arrangement
for any reason without the Executive’s consent if such amendment, modification,
suspension or termination is consistent with the amendment, modification,
suspension or termination for other senior executives of the Company.
(b)    Car Allowance. During the Term, the Executive will be provided with a car
allowance of $1,700.00 per month, subject to the Company’s policies regarding
automobile use in effect from time to time.
4.4    Expense Reimbursement. The Executive shall be entitled to receive
reimbursement for all appropriate business expenses incurred by him in
connection with his duties under this Agreement in accordance with the policies
of the Company as in effect from time to time, subject to the Company’s
requirements with respect to reporting and documentation of such expenses.
5.    Termination of Employment.
5.1    By the Company for Cause, by the Executive for any Reason, or Non Renewal
by Either Party.
(a)    If during the Term: (i) the Company terminates the Executive’s employment
with the Company for Cause (as defined below) upon written notice from the
Board; (ii) the Executive terminates employment for any reason upon sixty (60)
days advance written notice; or (iii) the Executive’s employment terminates due
to either Party giving the other Party written notice of its election not to
renew the Term pursuant to Section 2 of this Agreement:
(A)    the Executive’s accrued but unpaid Base Salary to the date of termination
and any employee benefits that the Executive is entitled to receive pursuant to
the employee benefit plans of the Company (other than any severance plans) in
accordance with the terms of such employee benefit plans;
(B)    the unpaid portion of the Bonus, if any, relating to any year prior to
the fiscal year of the Executive’s termination, payable in accordance with
Section 4.2(a) above;
(C)    expenses reimbursable under Section 4.4 above incurred but not yet
reimbursed to the Executive to the date of termination (collectively, the
“Accrued Benefits”).
(b)    For the purposes of this Agreement, “Cause” means: (a) the Executive’s
indictment, for conviction of or plea of no contest to a felony or any crime
involving dishonesty or theft; (b) the Executive’s conduct in connection with
the Executive’s employment duties or responsibilities that is fraudulent,
unlawful or grossly negligent; (c) the Executive’s willful misconduct; (d) the
Executive’s contravention of specific lawful directions related to a material
duty or responsibility which is directed to be undertaken from the Board; (e)
the Executive’s material breach of the Executive’s obligations under this
Agreement, including, but not limited to breach of the Executive’s restrictive
covenants set forth in Section 6 hereof; (f) any acts of dishonesty by the
Executive resulting or intending to result in personal gain or enrichment at the
expense of the Company, its subsidiaries or affiliates; or (g) the Executive’s
failure to comply with a material policy of the Company, its subsidiaries or
affiliates; provided, however, that none of the events described in clauses (d),
(e) or (g) of this sentence shall constitute Cause unless and until (x) the
Board reasonably determines in good faith that a Cause event has occurred,
(y) the Board notifies the Executive in writing describing in reasonable detail
the event which constitutes Cause within five (5) days of its occurrence, and
(z) if the grounds for Cause are reasonably curable, the Executive fails to cure
such event within five (5) days after the Executive’s receipt of such written
notice.  For purposes of clause (c) of the prior sentence, no act or failure to
act by the Executive shall be considered “willful” unless it is done, or omitted
to be done, in bad faith or without a reasonable belief that the Executive’s
action or omission was in the best interests of the Company. The Board shall
make all determinations related to Cause.
(c)    For purposes of this Agreement, “Good Reason” means, any failure on the
part of the Company to cure a material breach of its obligations under this
Agreement. Any event will cease to constitute Good Reason unless Executive gives
the Company notice of Executive’s intention to resign his position with the
Company within ninety (90) days after Executive’s knowledge of the occurrence of
such event and describes in reasonable specificity the details of such breach,
and the Company shall have thirty (30) days from its receipt of such notice to
cure any condition that constitutes Good Reason (such period, the “Cure
Period”), provided that if such breach is not reasonably capable of being cured
within the Cure Period despite reasonable good faith efforts by the Company
(e.g., in the event of war, fire, terrorist activity, an act of god, or other
force majeure type event), then the Cure Period will be deemed to start upon the
date that such force majeure event or other performance obstacle has been
resolved or otherwise eliminated.
(d)    For purposes of this Agreement, “Disability” means a determination by the
Company in accordance with applicable law that as a result of a physical or
mental injury or illness, the Executive is unable to perform the essential
functions of his job with or without reasonable accommodation for a period of
(i) ninety (90) consecutive days or (ii) one hundred twenty (120) days in any
one (1) year period.
(e)    For purposes of this Agreement, “Change in Control” shall have the same
meaning as provided under the NexTier Oilfield Solutions Inc. Equity and
Incentive Award Plan.
(f)    For purposes of this Agreement, “Protected Period” shall mean the period
beginning on the date a Change in Control is consummated and ending on the one
(1) year anniversary of the date a Change in Control is consummated.
5.2    By the Company Without Cause, Non-Renewal by the Company or by the
Executive with Good Reason. If during the Term, (i) the Company terminates the
Executive’s employment without Cause (which may be done at any time without
prior notice), (ii) the Executive’s employment terminates due to the Company
giving the Executive written notice of its election not to renew the Term
pursuant to Section 2 of this Agreement or (iii) the Executive terminates
employment with Good Reason, the Executive will be entitled to the Accrued
Benefits, and, beginning on the 60th day after such termination of employment,
subject to Section 8.12(b), but only if Executive has executed and not revoked
within the revocation period a valid release agreement in a form reasonably
acceptable to the Company prior to such date, the Executive shall also be
entitled to:
(a)    cash severance payments equal, in the aggregate, to the sum of
Executive’s Base Salary plus Target Bonus on the Termination Date, payable over
12 months following the Termination Date in equal monthly installments,
beginning on the 60th day following the Termination Date;
(b)    a lump sum cash payment of a pro rata portion of the Bonus for the
calendar year in which the Termination Date occurs (based upon the number of
days the Executive was employed by the Company during the year in which the
Termination Date occurs) in an amount equal to: (1) if the Termination Date
occurs on or before June 30 of the calendar year in which the Termination Date
occurs, then calculated based on the Target Bonus during the calendar year
through the Termination Date; and (2) if the Termination Date occurs on or after
July 1 of the calendar year in which the Termination Date occurs, then
calculated based on the Company’s actual performance during the calendar year
through the Termination Date; provided, however, if the Termination Date occurs
during a Protected Period, the amount of such lump sum payment will be equal to
the Target Bonus for the calendar year in which the Termination Date occurs,
without proration, in either case payable on the 60th day following the
Termination Date;
(c)    any awards of stock options, restricted share units, restricted stock
units, restricted stock, stock appreciation rights, deferred stock and other
equity-based incentives (collectively referred to as “Equity-Based Awards”) held
by the Executive which have not vested prior to the Termination Date shall
immediately vest, provided that with respect to any Equity-Based Award that is
subject to performance-based vesting conditions; (1) if the Termination Date
occurs outside of a Protected Period, the number of securities subject to the
Equity-Based Award shall be reduced on a pro rata basis to the result of (A) the
total number of target securities subject to the Equity-Based Award multiplied
by (B) a fraction, the numerator of which is the number of full months in which
the Executive was employed under this Agreement (counting the month in which the
Termination Date occurs as a full month) and the denominator of which is the
number of full months in the performance period applicable to the Equity-Based
Award, and such reduced number of securities shall become vested and will be
calculated, settled and delivered (if at all) subject to and based on the actual
performance and achievement of the applicable performance metrics calculated as
of the Termination Date; and (2) if the Termination Date occurs during a
Protected Period, the number of securities subject to the Equity-Based Award
shall be reduced on a pro rata basis to the result of (A) the total number of
target securities subject to the Equity-Based Award multiplied by (B) a
fraction, the numerator of which is the number of full months in which the
Executive was employed under this Agreement (counting the month in which the
Termination Date occurs as a full month) and the denominator of which is the
number of full months in the performance period applicable to the Equity-Based
Award, and such reduced number of securities shall become vested and will be
calculated, settled and delivered (if at all) to the prorated target level
without regard to any performance goal otherwise applicable thereto;
(d)    a lump sum payment of an amount equal to all Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), premiums that would be payable
during the period beginning on the Termination Date and ending on the date that
is 12 months (or, if the Termination Date occurs during a Protected Period,
ending on the date that is 18 months) after the Termination Date, assuming the
Executive and the Executive’s eligible dependents who were enrolled in the group
health plans of the Company as of the Termination Date elected continuation
coverage under such group health plans, as in effect, and at the applicable
COBRA rates, as of the Termination Date, without regard to whether the Executive
and the Executive’s dependents actually elected such coverage or whether actual
COBRA coverage is applicable for the above referenced time period, payable on
the 60th day following the Termination Date; and
(e)    a lump sum payment equal to (as applicable): (A) 100% of the value of the
Executive’s paid time-off days (which, for purposes of this Agreement, shall be
calculated as 1/365th of the Executive’s annualized Base Salary multiplied by
each applicable day of paid time off for which Executive is being paid) for the
year in which the Termination Date occurs if the Termination Date occurs on or
prior to March 30 of such calendar year; (B) 75% of the value of the Executive’s
paid time-off days for the year in which the Termination Date occurs if the
Termination Date occurs between April 1 and June 30 of such calendar year; (C)
50% of the value of the Executive’s paid time-off days for the year in which the
Termination Date occurs if the Termination Date occurs between July 1 and
September 30 of such calendar year; or (D) 25% of the value of the Executive’s
paid time-off days for the year in which the Termination Date occurs if the
Termination Date occurs on or after October 1 of such calendar year, payable on
the 60th day following the Termination Date.
The Company shall have no obligation to provide the benefits set forth above in
the event that the Executive breaches any of the provisions of Section 6.
Subject to Section 8.12(b), payments pursuant to Section 5.2 that would
otherwise have been owed to the Executive prior to the 60th day after
termination of employment shall be made to the Executive on the 60th day after
such termination of employment.
5.3    Due to Executive’s Death or Disability. If, during the Term, the
Executive’s employment terminates due to the Executive’s death or Disability,
the Executive shall be entitled to the Accrued Benefits, and, beginning on the
60th day after such termination of employment, but only if prior to such date,
the Executive, or the Executive’s estate, as applicable, has executed and not
revoked within the revocation period a valid and reasonable release agreement
consistent with the terms of this Agreement prior to such date, the Executive,
or the Executive’s estate, shall also be entitled to:
(a)    a lump sum cash payment of a pro rata portion of the Bonus for the
calendar year in which the Termination Date occurs (based upon the number of
days the Executive was employed by the Company during the year in which the
Termination Date occurs) in an amount equal to: (1) if the Termination Date
occurs on or before June 30 of the calendar year in which the Termination Date
occurs, then calculated based on the Target Bonus during the calendar year
through the Termination Date; and (2) if the Termination Date occurs on or after
July 1 of the calendar year in which the Termination Date occurs, then
calculated based on the Company’s actual performance during the calendar year
through the Termination Date; payable on the 60th day following the Termination
Date;
(b)    any Equity-Based Awards held by the Executive which have not vested prior
to the Termination Date shall immediately vest, provided that any Equity-Based
Award that is subject to performance-based vesting conditions shall be
calculated, paid and delivered at the target level without regard to any
performance goal otherwise applicable;
(c)    a lump sum payment equal to (as applicable): (A) 100% of the value of the
Executive’s paid time-off days (which, for purposes of this Agreement, shall be
calculated as 1/365th of the Executive’s annualized Base Salary multiplied by
each applicable day of paid time off for which Executive is being paid) for the
year in which the Termination Date occurs if the Termination Date occurs on or
prior to March 30 of such calendar year; (B) 75% of the value of the Executive’s
paid time-off days for the year in which the Termination Date occurs if the
Termination Date occurs between April 1 and June 30 of such calendar year; (C)
50% of the value of the Executive’s paid time-off days for the year in which the
Termination Date occurs if the Termination Date occurs between July 1 and
September 30 of such calendar year; or (D) 25% of the value of the Executive’s
paid time-off days for the year in which the Termination Date occurs if the
Termination Date occurs on or after October 1 of such calendar year, payable on
the 60th day following the Termination Date.
The Company shall have no obligation to provide the benefits set forth in
Section 5.3 (other than the Accrued Benefits) in the event that the Executive
has breached any of the provisions of Section 6. Payments pursuant to Section
5.3 that would otherwise have been owed to the Executive prior to the 60th day
after termination of employment shall be made to the Executive on the 60th day
after such termination of employment.
5.4    Continued Employment Beyond the Expiration of the Term. Unless the
Parties otherwise agree in writing, continuation of the Executive’s employment
with the Company beyond the expiration of the Term shall be deemed an employment
at-will and shall not be deemed to extend any of the provisions of this
Agreement and the Executive’s employment may thereafter be terminated at will by
either the Executive or the Company; provided that the provisions of Sections
5.2 (with respect to a termination by the Company without Cause only), 6 and 7
of this Agreement shall survive any termination of this Agreement or the
termination of the Executive’s employment hereunder,
5.5    Removal from any Boards and Position. If the Executive’s employment
terminates for any reason, the Executive shall be deemed to resign (i) if a
member, from the Board or board of managers of any other NexTier Companies (as
defined below) or any other board to which he has been appointed or nominated by
or on behalf of the Company; and (ii) from any position with any of the NexTier
Companies.
For purposes of this Agreement, “NexTier Companies” means the Company and all of
its subsidiaries, successors and assigns.
6.    Restrictions and Obligations of the Executive.
6.1    Confidentiality. (a) During the course of the Executive’s employment by
the Company and its predecessors (prior to and during the Term), the Executive
has had and will have access to certain trade secrets and confidential
information relating to the Company and affiliates (the “Protected Parties”)
which is not readily available from sources outside the Company. The
confidential and proprietary information and, in any material respect, trade
secrets of the Protected Parties are among their most valuable assets, including
but not limited to, their customer, supplier and vendor lists, databases,
competitive strategies, computer programs, frameworks, or models, their
marketing programs, their sales, financial, marketing, training and technical
information, and any other information, whether communicated orally,
electronically, in writing or in other tangible forms concerning how the
Protected Parties create, develop, acquire or maintain their products and
marketing plans, target their potential customers and operate their drilling and
hydraulic fracturing services and other businesses. The Protected Parties
invested, and continue to invest, considerable amounts of time and money in
their process, technology, know-how, obtaining and developing the goodwill of
their customers, their other external relationships, their data systems and data
bases, and all the information described above (hereinafter collectively
referred to as “Confidential Information”), and any misappropriation or
unauthorized disclosure of Confidential Information in any form would
irreparably harm the Protected Parties. The Executive acknowledges that such
Confidential Information constitutes valuable, highly confidential, special and
unique property of the Protected Parties. The Executive shall hold in a
fiduciary capacity for the benefit of the Protected Parties all Confidential
Information relating to the Protected Parties and their businesses, which shall
have been obtained by the Executive during the Executive’s employment by the
Company and which shall not be or become public knowledge (other than by acts by
the Executive or representatives of the Executive in violation of this
Agreement). The Executive shall not, during the period the Executive is employed
by the Company or at any time thereafter, disclose any Confidential Information,
directly or indirectly, to any person or entity for any reason or purpose
whatsoever, nor shall the Executive use it in any way, except (i) in the course
of the Executive’s employment with, and for the benefit of, the Protected
Parties; (ii) to enforce any rights or defend any claims hereunder or under any
other agreement to which the Executive is a party; provided that such disclosure
is relevant to the enforcement of such rights or defense of such claims and is
only disclosed in the formal proceedings related thereto; (iii) when required to
do so by a court of law, by any governmental agency having supervisory authority
over the business of any of the NexTier Companies or by any administrative or
legislative body (including a committee thereof) with jurisdiction to order him
to divulge, disclose or make accessible such information; provided that the
Executive shall give prompt written notice to the Company of such requirement,
disclose no more information than is so required, and cooperate with any
attempts by the Company to obtain a protective order or similar treatment; (iv)
as to such Confidential Information that becomes generally known to the public
or trade without his violation of this Section 6.1(a); or (iv) to the
Executive’s spouse, attorney and/or his personal tax and financial advisors as
reasonably necessary or appropriate to advance the Executive’s tax, financial
and other personal planning (each an “Exempt Person”); provided, however, that
any disclosure or use of Confidential Information by an Exempt Person shall be
deemed to be a breach of this Section 6.1(a) by the Executive. The Executive
shall take all reasonable steps to safeguard the Confidential Information and to
protect it against disclosure, misuse, espionage, loss and theft. The Executive
understands and agrees that the Executive shall acquire no rights to any such
Confidential Information.
(a)    All files, records, documents, drawings, specifications, data, computer
programs, evaluation mechanisms and analytics and similar items relating thereto
or to the Business (for the purposes of this Agreement, “Business” shall be as
defined in Section 6.4 hereof), as well as all customer lists, specific customer
information, compilations of product research and marketing techniques of any of
the NexTier Companies, whether prepared by the Executive or otherwise coming
into the Executive’s possession, shall remain the exclusive property of the
NexTier Companies.
(b)    It is understood that while employed by the Company, the Executive will
promptly disclose to it, and assign to it the Executive’s interest in any
invention, improvement or discovery made or conceived by the Executive, either
alone or jointly with others, which arises out of the Executive’s employment. At
the Company’s request and expense, the Executive will assist any of the NexTier
Companies during the period of the Executive’s employment by the Company and
thereafter (but subject to reasonable notice and taking into account the
Executive’s schedule) in connection with any controversy or legal proceeding
relating to such invention, improvement or discovery and in obtaining domestic
and foreign patent or other protection covering the same.
6.2    Cooperation. During the Term and thereafter, the Executive shall
cooperate fully with any investigation or inquiry by the Company or any
governmental or regulatory agency or body, that relates to the Company or its
subsidiaries’ or affiliates’ operations during the Term.
6.3    Non-Solicitation or Hire. During the Term and for a period of twelve (12)
months following the Executive’s termination of employment for any reason, the
Executive shall not (a) directly or indirectly solicit, attempt to solicit or
induce (x) any party who is a customer of any of the NexTier Companies, who was
a customer of any of the NexTier Companies at any time during the twelve (12)
month period immediately prior to the date the Executive’s employment terminates
or who was a prospective customer that has been identified and targeted by the
NexTier Companies immediately prior to the date the Executive’s employment
terminates, for the purpose of marketing, selling or providing to any such party
any services or products offered by or available from any of the NexTier
Companies on the date the Executive’s employment terminates, or (y) any supplier
or prospective supplier to any of the NexTier Companies to terminate, reduce or
alter negatively its relationship with any of the NexTier Companies or in any
manner interfere with any agreement or contract between any of the NexTier
Companies and such supplier or (b) hire any employee of any of the NexTier
Companies (a “Current Employee”) or any person who was an employee of or
consultant to any of the NexTier Companies during the twelve (12) month period
immediately prior to the date the Executive’s employment terminates (a “Former
Employee”) or directly or indirectly solicit or induce a Current or Former
Employee to terminate such employee’s employment relationship with any of the
NexTier Companies in order, in either case, to enter into a similar relationship
with the Executive, or any other person or any entity.
6.4    Non-Competition. During the Term and for a period of twelve (12) months
following the Executive’s termination of employment for any reason, the
Executive shall not, without the Company’s prior written consent, whether
individually, as a director, manager, member, stockholder, partner, owner,
employee, consultant or agent of any business, or in any other capacity, other
than on behalf of any of the NexTier Companies, organize, establish, own,
operate, manage, control, engage in, participate in, invest in, permit his name
to be used by, act as a consultant or advisor to, render services for (alone or
in association with any person, firm, corporation or business organization), or
otherwise assist any person or entity that engages in or owns, invests in,
operates, manages or controls any venture or enterprise which engages or
proposes to engage in any business conducted by any of the NexTier Companies, or
any business of which the NexTier Companies has specific plans to engage in, on
the date of the Executive’s termination of employment (the “Business”).
Notwithstanding the foregoing, nothing in this Agreement shall prevent the
Executive from owning for passive investment purposes not intended to circumvent
this Agreement, less than 1 percent (1%) of the publicly traded common equity
securities of any company engaged in the Business (so long as the Executive has
no power to manage, operate, advise, consult with or control the competing
enterprise and no power, alone or in conjunction with other affiliated parties,
to select a director, manager, general partner, or similar governing official of
the competing enterprise other than in connection with the normal and customary
voting powers afforded the Executive in connection with any permissible equity
ownership).
6.5    Property. The Executive acknowledges that all originals and copies of
materials, records and documents generated by him or coming into his possession
during his employment by the Company (prior to or during the Term) are the sole
property of the Company (“Company Property”). During the Term, and at all times
thereafter, the Executive shall not remove, or cause to be removed, from the
premises of the Company, copies of any record, tile, memorandum, document,
computer related information or equipment, or any other item relating to the
business of the Company, except in furtherance of his duties under the
Agreement. When the Executive’s employment with the Company terminates, or upon
request of the Company at any time, the Executive shall promptly deliver to the
Company all copies of Company Property in his possession or control.
6.6    Nondisparagement. The Executive agrees that he will not, during the
duration of the Term and at any time thereafter, publish or communicate to any
person or entity any Disparaging (as defined below) remarks, comments or
statements concerning any of the NexTier Companies, Cerberus Capital Management,
LP., their parents, subsidiaries and affiliates, and their respective present
and former members, partners, directors, officers, shareholders, employees,
agents, attorneys, successors and assigns. “Disparaging” remarks, comments or
statements are those that impugn the character, honesty, integrity or morality
or business acumen or abilities in connection with any aspect of the operation
of business of the individual or entity being disparaged. Notwithstanding the
foregoing, nothing in this Agreement shall be construed to preclude truthful
disclosures in response to lawful process as required by applicable law,
regulation, or order or directive of a court, governmental agency or regulatory
organization.
7.    Remedies; Specific Performance. The Parties acknowledge and agree that the
Executive’s breach or threatened breach of any of the restrictions set forth in
Section 6 will result in irreparable and continuing damage to the Protected
Parties for which there may be no adequate remedy at law and that the Protected
Parties shall be entitled to seek equitable relief, including specific
performance and injunctive relief as remedies for any such breach or threatened
or attempted breach, without requiring the posting of a bond. The Executive
hereby consents to the grant of an injunction (temporary or otherwise) against
the Executive or the entry of any other court order against the Executive
prohibiting and enjoining him from violating, or directing him to comply with
any provision of Section 6. The Executive also agrees that such remedies shall
be in addition to any and all remedies, including damages, available to the
Protected Parties against him for such breaches or threatened or attempted
breaches. In addition, without limiting the Protected Parties’ remedies for any
breach of any restriction on the Executive set forth in Section 6, except as
required by law, the Executive shall not be entitled to any payments set forth
in Sections 5.2 and 5.3 hereof if the Executive has breached the covenants
applicable to the Executive contained in Section 6, the Executive will
immediately return to the Protected Parties any such payments previously
received under Sections 5.2 and 5.3 upon such a breach, and, in the event of
such breach, the Protected Parties will have no obligation to pay any of the
amounts that remain payable by the Company under Sections 5.2 and 5.3.
8.    Other Provisions.
8.1    Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, sent by
facsimile transmission or sent by certified, registered or express mail, postage
prepaid or overnight mail and shall be deemed given when so delivered
personally, or sent by facsimile transmission or, if mailed, four (4) business
days after the date of mailing or one (1) business day after overnight mail, as
follows:
(a)    If the Company, to the Company’s headquarters as it may be from
time-to-time (attention: Chief Executive Officer).
(b)    If the Executive, to the Executive’s home address reflected in the
Company’s records.
8.2    Entire Agreement. This Agreement contains the entire agreement between
the Parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.
8.3    Representations and Warranties. The Executive represents and warrants
that he is not a party to or subject to any restrictive covenants, legal
restrictions or other agreements in favor of any entity or person which could
arguably, in any way, preclude, impair or limit the Executive’s ability to
perform his obligations under this Agreement, including, but not limited to,
non-competition agreements, non-solicitation agreements or confidentiality
agreements.
8.4    Waiver and Amendments. This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the Parties or, in the
case of a waiver, by the party waiving compliance. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any right, power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.
8.5    Governing Law Dispute Resolution and Venue.
(a)    This Agreement shall be governed and construed in accordance with the
laws of Texas applicable to agreements made and not to be performed entirely
within such state, without regard to conflicts of laws principles, unless
superseded by federal law.
(b)    The Parties agree irrevocably to submit to the exclusive jurisdiction of
the federal courts or, if no federal jurisdiction exists, the state courts,
located in Harris County, Texas, for the purposes of any suit, action or other
proceeding brought by any party arising out of any breach of any of the
provisions of this Agreement and hereby waive, and agree not to assert by way of
motion, as a defense or otherwise, in any such suit, action, or proceeding, any
claim that it is not personally subject to the jurisdiction of the above-named
courts, that the suit, action or proceeding is brought in an inconvenient forum,
that the venue of the suit, action or proceeding is improper, or that the
provisions of this Agreement may not be enforced in or by such courts. IN
ADDITION, THE PARTIES AGREE TO WAIVE TRIAL BY JURY.
8.6    Assignability by the Company and the Executive. This Agreement, and the
rights and obligations hereunder, may not be assigned by the Company or the
Executive without written consent signed by the other party; provided that the
Company shall cause this Agreement to be assumed by any successor that continues
the business of the Company, including any person or entity that acquires all or
substantially all of the assets of the Company.
8.7    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.
8.8    Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning of terms contained
herein.
8.9    Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected or impaired or
invalidated. The Executive acknowledges that the restrictive covenants contained
in Section 6 are a condition of this Agreement and are reasonable and valid in
temporal scope and in all other respects.
8.10    Judicial Modification. If any court determines that any of the covenants
in Section 6, or any part of any of them, is invalid or unenforceable, the
remainder of such covenants and parts thereof shall not thereby be affected and
shall be given full effect, without regard to the invalid portion. If any court
determines that any of such covenants, or any part thereof, is invalid or
unenforceable because of the geographic or temporal scope of such provision,
such court shall reduce such scope to the minimum extent necessary to make such
covenants valid and enforceable.
8.11    Tax Withholding. The Company or other payor is authorized to withhold
from any benefit provided or payment due hereunder, the amount of withholding
taxes due any federal, state or local authority in respect of such benefit or
payment and to take such other action as may be necessary in the opinion of the
Board to satisfy all obligations for the payment of such withholding taxes.
8.12    Section 409A. (a) The intent of the parties is that payments and
benefits under this Agreement comply with or be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted and administered
to be in compliance with Code Section 409A. Any term used in this Agreement
which is defined in Code Section 409A or the regulations promulgated thereunder
(the “Regulations”) shall have the meaning set forth therein unless otherwise
specifically defined herein. Any obligations under this Agreement that arise in
connection with Executive’s “termination of employment,” “termination” or other
similar references shall only be triggered if the termination of employment or
termination qualifies as a “separation from service” within the meaning of
§ 1.409A-1(h) of the Regulations.
(a)    Notwithstanding any other provision of this Agreement, if at the time of
the termination of the Executive’s employment, the Executive is a “specified
employee,” as defined in Section 409A or the Regulations, and any payments upon
such termination under this Agreement hereof will result in additional tax or
interest to the Executive under Code Section 409A, he will not be entitled to
receive such payments until the date which is the earlier of (i) six (6) months
and one day after such separation from service and (ii) the date of the
Executive’s death (the “Delay Period”). Upon the expiration of the Delay Period,
all payments and benefits delayed pursuant to this Section 8.12(b) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or provided to the Executive in a lump-sum
and any remaining payments and benefits due under this Agreement shall be paid
or provided in accordance with the normal payment dates specified for them
herein.
(b)    If any expense reimbursement or in-kind benefit provided to the Executive
under this Agreement is determined to be “deferred compensation” within the
meaning of Section 409A, then such reimbursement or in-kind benefit shall be
made or provided in accordance with the requirements of Code Section 409A,
including that (i) in no event shall any fees, expenses or other amounts
eligible to be reimbursed by the Company under this Agreement be paid later than
December 31 of the year following the year during which the applicable fees,
expenses or other amounts were incurred; (ii) the amount of expenses eligible
for reimbursement, or in-kind benefits that the Company is obligated to pay or
provide, in any given calendar year shall not affect the expenses that the
Company is obligated to reimburse, or the in-kind benefits that the Company is
obligated to pay or provide, in any other calendar year, provided that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect; (iii) the Executive’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than the
Executive’s remaining lifetime (or if longer, through the tenth (10th)
anniversary of the Effective Date).
(c)    For purposes of Code Section 409A, the Executive’s right to receive any
installment payments shall be treated as a right to receive a series of separate
and distinct payments. Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (for example, “payment shall
be made within thirty (30) days following the date of termination”), the actual
date of payment within the specified period shall be within the sole discretion
of the Company. In no event may the Executive, directly or indirectly, designate
the calendar year of any payment to be made under this Agreement, to the extent
such payment is subject to Code Section 409A.
(d)    In addition, if any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would subject the
Executive to any additional tax or interest under Code Section 409A, then the
Company shall, after consulting with and receiving the approval of the
Executive, reform such provision in a manner intended to avoid the incurrence by
the Executive of any such additional tax or interest; provided that the Company
shall maintain, to the maximum extent practicable, the original intent of the
applicable provision without subjecting the Executive to such additional tax or
interest.
8.13    Protected Rights.
(a)    The Executive understands that this Agreement does not limit the
Executive’s ability to communicate with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”), including to report possible violations of federal law or regulation
or making other disclosures that are protected under the whistleblower
provisions of federal law or regulation, or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.
(b)    The Executive will not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that (i)
is made (x) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (y) solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.


IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.
 
EXECUTIVE:
 
 
 
 
 
/s/ Ian Henkes
 
Name: Ian J. Henkes
 
 
 
THE COMPANY:
 
 
 
 
 
NexTier Oilfield Solutions Inc.
 
 
 
 
 
By:
/s/ Kevin McDonald
 
Name:
Kevin McDonald
 
Title:
Executive Vice President, Chief Administrative Officer & General Counsel





 
 
 


